DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 8, and 22, 9, are rejected under 35 U.S.C. 103 as being unpatentable over Shigihara (US 5,537,153) in view of Nikolich (US 2002/0073431) in view of Glennon et al. (US 2015/0052568) in view of Lehman et al. (US 2008/0034391). 

Regarding claim 15, Shigihara teaches an apparatus configured to manage an environment containing a plurality of displays, comprising: 
a receiver configured to: receive a plurality of program streams which have been organized into a plurality of channels demodulates the plurality of program streams to produce a plurality of demodulated streams corresponding to the channels;3Customer No. 24498PU140106 USSerial No. 15/534,052 and
(Shigihara C.3 L.1-47 discloses a broadcasting unit demodulating received program information, and modulating the program information into television signals. The video signals produced by the demodulators correspond to 
Response to OA dated January 17, 2018a modulator configured to modulate the plurality of demodulated streams corresponding to the channels for output on a plurality of frequencies to produce a modulated output signal.
(Shigihara C.3 L.1-47 discloses a broadcasting unit demodulating received program information, and modulating the program information into television signals. The video signals produced by the demodulators correspond to respective channels and are supplied to respective modulators to modulate the video signals to television signals transmittable by a cable broadcast transmission network.)

Shigihara does not explicitly disclose a splitter configured to communicate with the modulator and split the modulated output signal thereby producing one or more output modulated channels that carry broadcast content.

However, Nikolich teaches a splitter configured to communicate with the modulator and split the modulated output signal thereby producing one or more output modulated channels that carry broadcast content. 
(Shigihara C.3 L.1-47 discloses a broadcasting unit demodulating received program information, and modulating the program information into television signals. The video signals produced by the demodulators correspond to respective channels and are supplied to respective modulators to modulate the video signals to television signals transmittable by a cable broadcast transmission network.)
 (Nikolich ¶0031 discloses splitters to separate out the channels received at their respective ports, where each splitter provides N outputs, where each of the N outputs is coupled through a corresponding receiver/demodulator pair.)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the teachings of the applied art with the teachings from Nikolich, so that signals, from the applied art, can be explicitly processed via a splitter to produce a plurality of output channels, as this modification would be able to provide downstream data signals over optical fibers to optical distribution nodes for distribution to selected terminal equipment, as taught by Nikolich (¶0036).

The combination of Shigihara and Nikolich does not explicitly disclose a processor for programming the plurality of displays in the environment configured to: program a sequence of the modulated channels to the plurality of display devices; control pre-set or pre-programmed sequencing of the modulated channels for output to the plurality of displays at future times.

However, Glennon teaches a processor for programming the plurality of displays in the environment configured to: 
program a sequence of the modulated channels to the plurality of display devices; control pre-set or pre-programmed sequencing of the modulated channels for output to the plurality of displays at future times; select particular displays in the plurality of displays to display particular of the modulated channels for future playing.  
 (Glennon Fig 1; ¶0068; discloses a plurality of tuner equipped devices. ¶0069 discloses generating a schedule for recording of one or more programs received via one or more channels from one or more media program sources for the tuner equipped devices. ¶0272 discloses tuner conflict processes to determine whether there will be a tuner conflict between a scheduled recording and another future tuner activity/state, and to determine whether there is a real-time tuner conflict between impending and/or present tuner activities/states. ¶0071 and Fig 21)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the teachings of the applied art with the teachings from Glennon, so that the broadcast signals, from the applied art, can be explicitly scheduled to occupy a tuner for a future tuner activity, as this modification would notify a user of any scheduling conflicts, when tuner allocations are not in agreeance, as taught by Glennon (¶0041, ¶0062, ¶0272).

The combination of Shigihara, Nikolich, and Glennon does not teach to resolve display conflicts with the particular displays selected.

However, Lehman teaches to resolve display conflicts with the particular displays selected.


Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the teachings of the applied art with the teachings from Lehman, so that resource conflicts as presented by the applied art, can resolve according to Lehman’s resolution arrangement, which reassigns a task to another TV if there is a resource conflict. This modification should a resource conflict arise it may be resolved with or without the immediate intervention of the user, as taught by Lehman ¶0040, ¶0042.

Regarding claim 8, Shigihara teaches a method of programming a plurality of displays in a multiple display environment comprising: 
receiving a plurality of program streams which have been organized into a set of channels; 
(Shigihara C.3 L.1-47 discloses a broadcasting unit demodulating received program information, and modulating the program information into television signals. The video signals produced by the demodulators correspond to respective channels and are supplied to respective modulators to modulate the video signals to television signals transmittable by a cable broadcast transmission network.)
demodulating the program streams to condition the program streams for output of individual programs to the plurality of channels.
(Shigihara C.3 L.1-47 discloses a broadcasting unit demodulating received program information, and modulating the program information into television signals. The video signals produced by the demodulators correspond to respective channels and are supplied to respective modulators to modulate the video signals to television signals transmittable by a cable broadcast transmission network.) 



However, the applied art in view of Nikolich teaches transporting the demodulated stream of channels to a modulator to produce a plurality of modulated output channels that are transportable to the plurality of displays in the multiple display environment. 
(Shigihara C.3 L.1-47 discloses a broadcasting unit demodulating received program information, and modulating the program information into television signals. The video signals produced by the demodulators correspond to respective channels and are supplied to respective modulators to modulate the video signals to television signals transmittable by a cable broadcast transmission network.)
(Nikolich ¶0031 discloses splitters to separate out the channels received at their respective ports, where each splitter provides N outputs, where each of the N outputs is coupled through a corresponding receiver/demodulator pair.) 

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the teachings of the applied art with the teachings from Nikolich, so that signals, from the applied art, can be explicitly processed via a splitter to produce a plurality of output channels, as this modification would be able to provide downstream data signals over optical fibers to optical distribution nodes for distribution to selected terminal equipment, as taught by Nikolich (¶0036). 

The combination of Shigihara and Nikolich does not explicitly disclose programming a sequence of broadcast content corresponding to the modulated output channels for output to the plurality of display devices; controlling pre-set or pre-programmed sequencing of the broadcast content corresponding to the modulated output channels for output to the plurality of displays at future times; and selecting particular displays in the plurality of displays to display portions of the broadcast content corresponding to the modulated output channels at the future times for future playing.

However, Glennon teaches
programming a sequence of broadcast content corresponding to the modulated output channels for output to the plurality of display devices; 
(Glennon Fig 1; ¶0068; discloses a plurality of tuner equipped devices. ¶0069 discloses generating a schedule for recording of one or more programs received via one or more channels from one or more media program sources for the tuner equipped devices. ¶0272 discloses tuner conflict processes to determine whether there will be a tuner conflict between a scheduled recording and another future tuner activity/state, and to determine whether there is a real-time tuner conflict between impending and/or present tuner activities/states. ¶0071 and Fig 21)
controlling pre-set or pre-programmed sequencing of the broadcast content corresponding to the modulated output channels for output to the plurality of displays at future times; and2Customer No. 24498PU140106 USSerial No. 15/534,052 
(Glennon Fig 1; ¶0068; discloses a plurality of tuner equipped devices. ¶0069 discloses generating a schedule for recording of one or more programs received via one or more channels from one or more media program sources for the tuner equipped devices. ¶0272 discloses tuner conflict processes to determine whether there will be a tuner conflict between a scheduled recording and another future tuner activity/state, and to determine whether there is a real-time tuner conflict between impending and/or present tuner activities/states. ¶0071 and Fig 21)
Response to OA dated January 17, 2018selecting particular displays in the plurality of displays to display portions of the broadcast content corresponding to the modulated output channels at the future times for future playing.  
(Glennon Fig 1; ¶0068; discloses a plurality of tuner equipped devices. ¶0069 discloses generating a schedule for recording of one or more programs received via one or more channels from one or more media program sources for the tuner equipped devices. ¶0272 discloses tuner conflict processes to determine whether there will be a tuner conflict between a scheduled recording and another future tuner activity/state, and to determine whether there is a real-time tuner conflict between impending and/or present tuner activities/states. ¶0071 and Fig 21)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the teachings of the applied art with the teachings from Glennon, so that the broadcast signals, from the applied art, can be explicitly scheduled to occupy a tuner for a future tuner activity, as this modification would notify a user of any scheduling conflicts, when tuner allocations are not in agreeance, as taught by Glennon (¶0041, ¶0062, ¶0272).

The combination of Shigihara, Nikolich, and Glennon does not teach to resolve display conflicts with the particular displays selected.

However, Lehman teaches to resolve display conflicts with the particular displays selected.
(In Lehman ¶0022 the resolution arrangement identifies a usage conflict of at least one of the resources. ¶0025 presents the option to assign the task to another one of the TV’s. In ¶0042 the determination of modifying the TV assignment can be based on a priority assignment of TV’s, a user’s response or lack thereof. Also see ¶0087, ¶0093, ¶0107.)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the teachings of the applied art with the teachings from Lehman, so that resource conflicts as presented by the applied art, can resolve according to Lehman’s resolution arrangement, which reassigns a task to another TV if there is a resource conflict. This modification should a resource conflict arise it may be resolved with or without the immediate intervention of the user, as taught by Lehman ¶0040, ¶0042.

Regarding claim 22, the combination of Shigihara, Nikolich, Glennon, and Lehman teaches the apparatus recited in claim 15, wherein the processor is further configured to output for display a point guide containing information about the broadcast content. (Glennon ¶0074; discloses scheduling information included information such as 

Regarding claim 9, it contains the limitations of claim 22, and is analyzed as previously discussed with respect to claim 22 above.

Claims 23, 10, and 24, 11, and 25, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shigihara (US 5,537,153) in view of Nikolich (US 2002/0073431) in view of Glennon et al. (US 2015/0052568) in view of Lehman et al. (US 2008/0034391) in view of Emani et al. (US 2008/0216077).

Regarding claim 23, the combination of Shigihara, Nikolich, Glennon, and Lehman teaches the apparatus recited in claim 22.

The combination of Shigihara, Nikolich, Glennon, and Lehman does not teach wherein the processor is further configured to determine the display conflicts within a display point guide after the display point guide has been updated. 

However, Emani teaches wherein the processor is further configured to determine the display conflicts within a display point guide after the display point guide has been updated.
(In Emani ¶0088 after resolving a resource conflict, the scheduler searches resource conflicts in the updated schedule table after the queue time is added. Resource conflict may be created when modifications are performed or may be pre-existing. Where claim 2 further describes the process of detecting resource conflicts and adjusting the schedule are reiterated until no resource conflict is detected.)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the teachings of the applied art with the teachings from Emani so that resolving the scheduling issues of resource can be checked once again once a modification of scheduling resources has been 

Regarding claim 10, it contains the limitations of claim 23, and is analyzed as previously discussed with respect to claim 23 above.

Regarding claim 24, the combination of Shigihara, Nikolich, Glennon, Lehman, and Emani teaches the apparatus recited in claim 23, wherein the processor is further configured to determine tuning resources in accordance with the display conflicts. (Glennon ¶0041; discloses when a tuner allocation decision is not in favor of a user's tuner request, the user may be presented with options. ¶0272 discloses tuner conflict processes, to determine whether there will be a tuner conflict between a scheduled recording and another future tuner activity/state, and to determine whether there is a real-time tuner conflict between impending and/or present tuner activities/states. ¶0273 when a future tuner conflict among two or more requested tuner activity items for a tuner is detected, for example, by a tuner-equipped device or a scheduler therein, the item with the lowest priority, among the requested tuner activity items, may be either canceled or clipped.)

Regarding claim 11, it contains the limitations of claim 24, and is analyzed as previously discussed with respect to claim 24 above.

Regarding claim 25, the combination of Shigihara, Nikolich, Glennon, Lehman, and Emani teaches the apparatus recited in claim 24, wherein the processor is further configured to output for display a conflict resolution screen on a remote control. (Glennon ¶0061; discloses tuner conflict rules applied to determine whether a tuner conflict dialog, message, prompt, notification should be displayed to one or more users. A tuner conflict dialog, message, prompt, notification may be presented on a tuner-equipped device, or tuner client device, where the one or more users may specify user input, which may influence whether and how a tuner is eventually selected in response to the tuner request. ¶0076 discloses tuner client device may represent a mobile device.)

Regarding claim 12, it contains the limitations of claim 25, and is analyzed as previously discussed with respect to claim 25 above.

Claims 26, 13, 14, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Shigihara (US 5,537,153) in view of Nikolich (US 2002/0073431) in view of Glennon et al. (US 2015/0052568) in view of Lehman et al. (US 2008/0034391) in view of Emani et al. (US 2008/0216077) in view of Del Val et al. (US 2006/0064721).

Regarding claim 26, the combination of Shigihara, Nikolich, Glennon, Lehman, and Emani teaches the apparatus recited in claim 25.

The combination of Shigihara, Nikolich, Glennon, Lehman, and Emani does not explicitly disclose wherein the processor is further configured to update the display point guide, after resolving the display conflicts. 

However, Del Val teaches herein the processor is further configured to update the display point guide, after resolving the display conflicts. (Del Val ¶0004, ¶0011, ¶0097, ¶0100; discloses displaying an on screen epg, where epg is updated and annotated to resolve recording conflicts.)
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the teachings of the applied art with the teachings from Del Val, so that the program schedule, from the applied art, can be explicitly updated and depicted in a displayed epg, as this modification would support an electronic program guide that is synchronized in real-time, as taught by Del Val (¶0009).

Regarding claim 13, it contains the limitations of claim 26, and is analyzed as previously discussed with respect to claim 26 above.

Regarding claim 14, the combination of Shigihara, Nikolich, Glennon, Lehman, Emani and Del Val teaches the method recited in claim 13, further comprising saving the display point guide with a resolved sequence of 

Regarding claim 28, the combination of Shigihara, Nikolich, Glennon, Lehman, Emani and Del Val teaches the method recited in claim 14, wherein the remote control consists essentially of one of a tablet PC or smart phone. (Glennon ¶0061; discloses tuner conflict rules applied to determine whether a tuner conflict dialog, message, prompt, notification should be displayed to one or more users. A tuner conflict dialog, message, prompt, notification may be presented on a tuner-equipped device, or tuner client device, where the one or more users may specify user input, which may influence whether and how a tuner is eventually selected in response to the tuner request. ¶0076 discloses tuner client device may represent a mobile device including a tablet computer or mobile communication device.)

Claims 30, 31, 32, 33, 34, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Shigihara (US 5,537,153) in view of Nikolich (US 2002/0073431) in view of Glennon et al. (US 2015/0052568) in view of Lehman et al. (US 2008/0034391) in view of Emani et al. (US 2008/0216077) in view of Bennett (US 2014/0270712).

Regarding claim 30, Shigihara teaches a method of programming a plurality of displays in a multiple display environment comprising: 
receiving a plurality of program streams which have been organized into a set of channels; demodulating the program streams to condition the program streams for output of individual programs to the plurality of channels; 
(Shigihara C.3 L.1-47 discloses a broadcasting unit demodulating received program information, and modulating the program information into television signals. The video signals produced by the demodulators correspond to respective channels and are supplied to respective modulators to modulate the video signals to television signals transmittable by a cable broadcast transmission network.)



However, the applied art in view of Nikolich teaches transporting the demodulated stream of channels to a modulator to produce a plurality of modulated output channels that are transportable to the plurality of displays in the multiple display environment; 
(Shigihara C.3 L.1-47 discloses a broadcasting unit demodulating received program information, and modulating the program information into television signals. The video signals produced by the demodulators correspond to respective channels and are supplied to respective modulators to modulate the video signals to television signals transmittable by a cable broadcast transmission network.)
(Nikolich ¶0031 discloses splitters to separate out the channels received at their respective ports, where each splitter provides N outputs, where each of the N outputs is coupled through a corresponding receiver/demodulator pair.)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the teachings of the applied art with the teachings from Nikolich, so that signals, from the applied art, can be explicitly processed via a splitter to produce a plurality of output channels, as this modification would be able to provide downstream data signals over optical fibers to optical distribution nodes for distribution to selected terminal equipment, as taught by Nikolich (¶0036).

The combination of Shigihara and Nikolich does not explicitly disclose programming a sequence of broadcast content corresponding to the modulated output channels for output to the plurality of display devices; controlling pre-set or pre-programmed sequencing of the broadcast content corresponding to the modulated output channels for output to the plurality of displays at future times; selecting particular displays in the plurality of displays to display portions of the broadcast content corresponding to the modulated output channels at the future times for future playing.

However, Glennon teaches 
programming a sequence of broadcast content corresponding to the modulated output channels for output to the plurality of display devices; 
(Glennon Fig 1; ¶0068; discloses a plurality of tuner equipped devices. ¶0069 discloses generating a schedule for recording of one or more programs received via one or more channels from one or more media program sources for the tuner equipped devices. ¶0272 discloses tuner conflict processes to determine whether there will be a tuner conflict between a scheduled recording and another future tuner activity/state, and to determine whether there is a real-time tuner conflict between impending and/or present tuner activities/states. ¶0071 and Fig 21)
controlling pre-set or pre-programmed sequencing of the broadcast content corresponding to the modulated output channels for output to the plurality of displays at future times; 
(Glennon Fig 1; ¶0068; discloses a plurality of tuner equipped devices. ¶0069 discloses generating a schedule for recording of one or more programs received via one or more channels from one or more media program sources for the tuner equipped devices. ¶0272 discloses tuner conflict processes to determine whether there will be a tuner conflict between a scheduled recording and another future tuner activity/state, and to determine whether there is a real-time tuner conflict between impending and/or present tuner activities/states. ¶0071 and Fig 21)
selecting particular displays in the plurality of displays to display portions of the broadcast content corresponding to the modulated output channels at the future times for future playing;
(Glennon Fig 1; ¶0068; discloses a plurality of tuner equipped devices. ¶0069 discloses generating a schedule for recording of one or more programs received via one or more channels from one or more media program sources for the tuner equipped devices. ¶0272 discloses tuner conflict processes to determine whether there will be a tuner conflict between a scheduled recording and another future tuner activity/state, and to determine whether there is a real-time tuner conflict between impending and/or present tuner activities/states. ¶0071 and Fig 21)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the teachings of the applied art with the teachings from Glennon, so that the broadcast signals, from the applied art, can be explicitly scheduled to occupy a tuner for a future tuner activity, as this 

The combination of Shigihara, Nikolich, and Glennon does not teach determining display/resource conflicts; and outputting for display a display point guide containing information about the broadcast content.

However, Lehman teaches
determining display/resource conflicts; and
(In Lehman ¶0022 the resolution arrangement identifies a usage conflict of at least one of the resources. ¶0025 presents the option to assign the task to another one of the TV’s. In ¶0042 the determination of modifying the TV assignment can be based on a priority assignment of TV’s, a user’s response or lack thereof. Also see ¶0087, ¶0093, ¶0107.)
outputting for display a display point guide containing information about the broadcast content.
(Lehman ¶0131 displays a schedule of programs visible on the program catalog screen.)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the teachings of the applied art with the teachings from Lehman, so that resource conflicts as presented by the applied art, can resolve according to Lehman’s resolution arrangement, which reassigns a task to another TV if there is a resource conflict. This modification should a resource conflict arise it may be resolved with or without the immediate intervention of the user, as taught by Lehman ¶0040, ¶0042.

The combination of Shigihara, Nikolich, Glennon, and Lehman does not teach updating the display point guide; determining display conflicts within the display point guide after the display point guide has been updated; and resolving the display conflicts within the display point guide.

However, Emani teaches
updating the display point guide;

determining display conflicts within the display point guide after the display point guide has been updated; and 
(In Emani ¶0088 after resolving a resource conflict, the scheduler searches resource conflicts in the updated schedule table after the queue time is added. Resource conflict may be created when modifications are performed or may be pre-existing. Where claim 2 further describes the process of detecting resource conflicts and adjusting the schedule are reiterated until no resource conflict is detected.)
resolving the display conflicts within the display point guide.
(In Emani ¶0088 after resolving a resource conflict, the scheduler searches resource conflicts in the updated schedule table after the queue time is added. Resource conflict may be created when modifications are performed or may be pre-existing. Where claim 2 further describes the process of detecting resource conflicts and adjusting the schedule are reiterated until no resource conflict is detected.)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the teachings of the applied art with the teachings from Emani so that resolving the scheduling issues of resource can be checked once again once a modification of scheduling resources has been performed, as according to Emani. This modification would account for any delayed or subsequent changes to a resource schedule, ensuring that any additional conflicts will get resolved as taught by Emani ¶0088, claim 2.)

The combination of Shigihara, Nikolich, Glennon, Lehman and Emani does not teach displaying resolution performed to resolve the display conflicts.

However, Bennett teaches displaying resolution performed to resolve the display conflicts.


Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the teachings of the applied art with the teachings from Bennett so that Bennett can provide the user a notification of any automatic resolutions perform by the applied art. This modification allow a user to maintain or modify a schedule change, indicating an on-demand resource management practice, as implied by Bennett ¶0006 facilitating a better user experience.

Regarding claim 31, the combination of Shigihara, Nikolich, Glennon, Lehman, Emani, and Bennett teaches the method of claim 30, wherein the display point guide comprises a display guide, and wherein the method further comprises displaying one or more options to resolve the display conflict.
(In Bennett ¶0008 a user notification relating to the resource conflict may be generated, the user notification for presentation via a display device, where the user notification suggests a conflict resolution. The managing the recording schedule may be responsive to a user selection of one or more user-selectable options presented with the user notification.)
In addition (In Emani ¶0088 after resolving a resource conflict, the scheduler searches resource conflicts in the updated schedule table. Where claim 2 further describes the process of detecting resource conflicts and adjusting the schedule are reiterated until no resource conflict is detected.)

Regarding claim 32, the combination of Shigihara, Nikolich, Glennon, Lehman, Emani, and Bennett teaches the method of claim 30, wherein controlling pre-set or pre-programmed sequencing of the broadcast content comprises selecting a sequence mode.
(Glennon Fig 1; ¶0068; discloses a plurality of resources. ¶0069 discloses generating a schedule for using the plurality of resources.)

Regarding claim 33, the combination of Shigihara, Nikolich, Glennon, Lehman, Emani, and Bennett teaches the method of claim 30, wherein resolving display conflicts comprises: 
displaying one or more options to resolve the display conflict; 
(In Bennett ¶0008 a user notification relating to the resource conflict may be generated, the user notification for presentation via a display device, where the user notification suggests a conflict resolution. The managing the recording schedule may be responsive to a user selection of one or more user-selectable options presented with the user notification.)
receiving an indication of a resolution option selected from the one or more options to resolve the display conflict; and
(In Bennett ¶0008 a user notification relating to the resource conflict may be generated, the user notification for presentation via a display device, where the user notification suggests a conflict resolution. The managing the recording schedule may be responsive to a user selection of one or more user-selectable options presented with the user notification.)
updating one or more of the particular displays selected in accordance with the resolution option selected.
(In Lehman ¶0022 the resolution arrangement identifies a usage conflict of at least one of the resources. ¶0025 presents the option to assign the task to another one of the TV’s. In ¶0042 the determination of modifying the TV assignment can be based on a priority assignment of TV’s, a user’s response or lack thereof. Also see ¶0087, ¶0093, ¶0107.)

Regarding claim 34, the combination of Shigihara, Nikolich, Glennon, Lehman, Emani, and Bennett teaches the method of claim 33, wherein the one or more options comprise at least one of a cut early to a next program before a current program finishes or a cut in to the next program once the current program finishes.
(In Glennon ¶0273 when a future resource conflict among two or more requested resource activity items for a resource is detected, the item with the lowest priority, among the requested resource activity items, may be either canceled or clipped e.g., clipped in the beginning, clipped in the end, etc.)

Regarding claim 35, the combination of Shigihara, Nikolich, Glennon, Lehman, Emani, and Bennett teaches the method of claim 30, wherein resolving display conflicts comprises performing a default resolution based on previous activity.
(Bennett ¶0074 makes determinations of whether to temporarily cancel scheduled recordings based on user history.)

Response to Amendments/Arguments
Applicant:  103 Rejections
A. independent 8
i. Shigihara, Nikolich, Glennon, and Lehman fail to disclose “resolving display conflicts with the particular displays selected” in claim 8.
Remarks page 7
Shighara lacks any disclosure of multiple displays and conflicts. Nikolich alone lacks any disclosure conflicts. 
Remarks page 8-9
Glennon lacks any disclosure of resolving display conflicts. 
Lehman lacks any disclosure of resolving display conflicts. Lehman relates to a series of figures that describe a shortage of tuners. Lehman assumes that each user has an available TV to use to reply to the resource usage action-choice.

Examiner: 
Applicant’s claim 8 does not specify what display conflicts actually are. In BRI a display conflict is any issue associated with the display, which includes turner conflicts which affect the display. Lehman’s invention is for managing resource-usage conflicts associated with a plurality of TVs. Further Lehman does not assume that there is an available TV to use, Lehman utilizes an in-use TV to try to remedy the conflict.

Applicant:  103 Rejections
B. independent 15

For at least the reasons listed above regarding claim 8, any combination of Shigihara, Nikolich, Glennon, and/or Lehman fails to disclose or suggest “resolve display conflicts with the particular displays selected” as required by claim 15, and Applicant submits that claim 15 is in condition for allowance. 

Examiner:
Applicant’s claim 15 does not specify what display conflicts actually are. In BRI a display conflict is any issue associated with the display, which includes turner conflicts which affect the display. Lehman’s invention is for managing resource-usage conflicts associated with a plurality of TVs. Further Lehman does not assume that there is an available TV to use, Lehman utilizes an in-use TV to try to remedy the conflict.

Applicant:  103 Rejections
C. independent 30
i. Shigihara, Nikolich, Glennon, Lehman, Emani, and Bennett fail to disclose “resolving the display conflicts within the display point guide” in claim 30. ii. Shigihara, Nikolich, Glennon, Lehman, Emani, and Bennett fail to disclose “outputting for display a display point guide containing information about the broadcast content” in claim 30.
iii. Shigihara, Nikolich, Glennon, Lehman, Emani, and Bennett fail to disclose “updating the display point guide” in claim 30. iv. Shigihara, Nikolich, Glennon, Lehman, Emani, and Bennett fail to disclose “determining display conflicts within the display point guide after the display point guide has been updated” in claim 30.
Examiner:
Lehman identifies the usage conflict of the TV, and presents the option to assign the task to another TV’s. Lehman further uses program catalog screen to displays a schedule of programs. Emani reiterates the process of detecting resource conflicts and adjusting the schedule are reiterated until no resource conflict is detected. 

Applicant:  103 Rejections
C. independent 30

Examiner:
Bennett notifies the user as to the implemented resolution, with an option to override the resolution. 

Applicant:  103 Rejections
C. independent 30
Emani is a “software sequencer for integrated substrate processing system” (title of Emani) that lacks any relation to “display conflicts.” In other words, Emani allegedly discloses “a process sequence to achieve maximum throughput and process consistency in a cluster tool having a set of constraints” and has nothing to do with “resolving ... display conflicts.” Again, Emani has nothing to do with “resolving ... display conflicts.” For at least these reasons, Emani does not disclose or suggest “resolving the display conflicts within the display point guide” as required by claim 30.
Examiner:
Emani’s purpose is to determining an initial schedule by assigning resources to perform a process, and then further detecting resource conflicts in the schedule, and adjusting the schedule to remove the resource conflicts. Emani’s application of this relevant concept is rightfully used by examiner, and is applicable in many subject areas, including that of the instant application. 


Conclusion                                                                                                                                                                                                                                                                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRIKA PETERSON whose telephone number is (571)270-7055.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRIKA PETERSON/Examiner, Art Unit 2426                                                                                                                                                                                                        


/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        June 25, 2021